Citation Nr: 1517816	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-03 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as athlete's foot with itching.

2.  Entitlement to service connection for a bilateral eye disability, claimed as a residual of a foreign object.

3.  Entitlement to service connection for a circulatory disability of the lower extremities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from January 1955 to January 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for foot, eye, and circulatory disabilities.

The Veteran testified at a January 2013 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is of record.  Based on the Veteran's testimony and submissions, the issues with regard to a bilateral foot disability and a circulatory disability have been recharacterized to better reflect his allegations and the evidence of record.

In February 2013, the Board denied entitlement to service connection for foot, eye, and circulatory disabilities.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in a September 2014 Memorandum Decision vacated the denials and remanded the matters for further appellate consideration.

The Board notes that the question of reopening a previously denied claim of service connection for a hiatal hernia was remanded by the Board in February 2013, and then reopened and remanded for consideration on the merits in a December 2013 decision.  The RO granted service connection for a hiatal hernia in a June 2014 decision.  As this represents a full grant of the benefit sought on appeal, no further question remains for consideration by the Board with regard to the hiatal hernia.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court determined that the Board erred in not affording the Veteran examinations to assist him in substantiating his claims under the standard enunciated in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court found that the Veteran's unsubstantiated statements regarding his history of medical problems were sufficient, in light of a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule where service treatment records are deemed unavailable due to the 1973 fire at the National Personnel Records Center (NPRC), to warrant the additional development.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Therefore, examinations are required on remand.

Further, in light of the Court's discussion, the Board finds that additional efforts are required to assist the Veteran in documenting his medical history.  Complete VA treatment records must be secured, and the Veteran must be asked for further information regarding his claimed medical problems since service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private doctors and health care providers who have treated him since 1957 for any claimed disability.  A release for any employer records, reported to exist by the Veteran in November 1995 correspondence, must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  All efforts to obtain such must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the medical center in Birmingham, Alabama, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from 1957 to the present.

All efforts to obtain such must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  After completion of directives 1 and 2 above, schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination; if the complete electronic folder is not available to the examiner, relevant documents must be copied and provided for review.

The examiner must identify all current disabilities of the right and left eyes, and must opine as to whether any such are at least as likely as not caused or aggravated by military service.  A full and complete rationale for all opinions expressed is required.  The Veteran's normal separation examination, history of eye complaints, and his allegations of exposure to foreign matter in the eyes must be specifically addressed.

4.  After completion of directives 1 and 2 above, schedule the Veteran for a VA foot/skin examination.  The claims folder must be reviewed in conjunction with the examination; if the complete electronic folder is not available to the examiner, relevant documents must be copied and provided for review.

The examiner must identify all current disabilities of the right and left feet, and must opine as to whether any such are at least as likely as not caused or aggravated by military service.  A full and complete rationale for all opinions expressed is required.  The Veteran's normal separation examination and history of athlete's foot complaints (sweating, itching) must be specifically addressed.

5.  After completion of directives 1 and 2 above, schedule the Veteran for a VA artery and vein examination.  The claims folder must be reviewed in conjunction with the examination; if the complete electronic folder is not available to the examiner, relevant documents must be copied and provided for review.

The examiner must identify all current circulatory disabilities of the lower extremities, and must opine as to whether any such are at least as likely as not caused or aggravated by military service.  A full and complete rationale for all opinions expressed is required.  The Veteran's normal separation examination, history of circulatory complaints, and post-service diagnoses of diabetes, must be specifically addressed.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




